        Case 3:15-cv-00675-JBA Document 1097 Filed 02/05/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT
UNITED STATES SECURITIES AND EXCHANGE
COMMISSION

       Plaintiff,

       v.
                                                                  Civil No. 3:15-cv-675 JBA
IFTIKAR AHMED

       Defendant, and

IFTIKAR AHMED ALI AHMED SOLE PROP, et al.

       Relief Defendants.


                MOTION TO INTERVENE AND LIFT LITIGATION STAY
       NMR e-tailing, LLC (“NMR”), by its undersigned counsel, submits this Motion to

Intervene pursuant to Rule 24 of the Federal Rules of Civil Procedure and this Court’s Order

dated December 20, 2018 [Doc. No 1070] seeking intervention in this matter for the limited

purpose of lifting the existing litigation stay in order to continue litigation commenced on

October 18, 2017 venued in the Supreme Court of New York. Specifically, this Court has

recently issued an Order Appointing Receiver, which included a stay provision impacting

“Ancillary Proceedings” in which Defendant Iftikar Ahmed (“Ahmed”) is a Party. [See Doc.

No. 1070] at ¶23 (“The parties to any and all Ancillary Proceedings are enjoined from

commencing or continuing any such legal proceeding, or from taking any action, in connection

with any such proceeding, unless leave from this Court is obtained…”).         Although NMR

interprets the Order to effectuate a stay of “Ancillary Proceedings” only against Ahmed to

protect against dissipation of his assets, in an abundance of caution and to provide guidance to

the New York state court, NMR files the instant Motion and supporting Memorandum seeking to

allow NMR to continue its pursuit of claims against non-parties in the instant case - Oak
        Case 3:15-cv-00675-JBA Document 1097 Filed 02/05/19 Page 2 of 8



Investment Partners, Oak Management Corporation, Oak Investment Partners XIII, LP, and Oak

Associates XIII, LLC (collectively, “OIP”) pending in the Supreme Court of the State of New

York, County of New York, Index No. 656450/2017.

       The SEC has reviewed this Motion and does not oppose the relief sought by this Motion,

and OIP has indicated that it takes no position with respect to the relief sought herein.

       WHEREFORE, NMR e-tailing, LLC, respectfully requests that the Court grant its

Motion to Intervene and Lift Stay.


Dated: February 5, 2019                               Respectfully submitted,


                                                      /s/ Erin Canalia ct30489
                                                      Erin Canalia, Esquire (Fed. Bar # ct30489)
                                                      WOLF, HOROWITZ & ETLINGER, L.L.C.
                                                      750 Main Street
                                                      Suite 606
                                                      Hartford, Connecticut 06103
                                                      Tel: 860-724-6667
                                                      Fax: 860-293-1979
                                                      ecanalia@wolfhorowitz.com
                                                      Counsel for NMR E-tailing, LLC

Of Counsel:

Kevin G. Hroblak, Esquire
Edward M. Buxbaum, Esquire
WHITEFORD, TAYLOR & PRESTON L.L.P.
Seven Saint Paul Street
Suite 1500
Baltimore, Maryland 21202-1636
khroblak@wtplaw.com
ebuxbaum@wtplaw.com
Tel: (410) 347-8700
Fax: (410) 223-4305




                                                  2
          Case 3:15-cv-00675-JBA Document 1097 Filed 02/05/19 Page 3 of 8



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT
UNITED STATES SECURITIES AND EXCHANGE
COMMISSION

                 Plaintiff,

                 v.
                                                                    Civil No. 3:15-cv-675 JBA
IFTIKAR AHMED

                 Defendant, and

IFTIKAR AHMED ALI AHMED SOLE PROP, et al.

                 Relief Defendants.


                                      PROPOSED ORDER

          Upon consideration of NMR e-tailing, LLC’s Motion to Intervene for the limited purpose

of requesting leave to lift the litigation stay and its Memorandum of Law in Support thereof, it is

this _____ day of _________________, 2019 hereby:

          ORDERED, that NMR e-tailing, LLC’s Motion to Intervene is GRANTED; and it is

further

          ORDERED, that NMR e-tailing’s request to stay [Doc. No. 1070, ¶¶22-24] is

GRANTED for the limited purpose of pursing claims against Oak Investment Partners, Oak

Management Corporation, Oak Investment Partners XIII, LP, and Oak Associates XIII, LLC,

which currently are pending in the Supreme Court of the State of New York, County of New

York, Index No. 656450/2017.

                                                            _____________________________
                                                            JANET BOND ARTERTON
                                                            United States District Court Judge

          Dated at New Haven, Connecticut this ____ day of _____________, 2019.
         Case 3:15-cv-00675-JBA Document 1097 Filed 02/05/19 Page 4 of 8



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT
UNITED STATES SECURITIES AND EXCHANGE
COMMISSION

        Plaintiff,

        v.
                                                                   Civil No. 3:15-cv-675 JBA
IFTIKAR AHMED

        Defendant, and

IFTIKAR AHMED ALI AHMED SOLE PROP, et al.

        Relief Defendants.


   MEMORANDUM OF LAW IN SUPPORT OF NMR’S MOTION TO INTERVENE
                   AND LIFT LITIGATION STAY
        NMR e-tailing, LLC (“NMR”), by its undersigned counsel, submits this Memorandum of

Law in Support of its Motion to Intervene and Lift Stay, and states as follows:

   I.        INTRODUCTION AND BACKGROUND

        1.      NMR e-tailing, LLC was formed in 2013 by a group of investors for the purpose

of investing in Choxi.com, referred to in this case as “Company C.”

        2.      On October 18, 2017, NMR, based on facts and circumstances surrounding

NMR’s investment in Company C, filed a lawsuit against Oak Investment Partners and its

managing members, Oak Management Corporation, Oak Investment Partners XIII, LP, and Oak

Associates XIII, LLC (collectively, “OIP”), and Iftikar Ahmed (“Ahmed”) in the Supreme Court

of the State of New York, County of New York, Index No. 656450/2017 (the “Pending New

York Action”). A copy of NMR’s 60-page Verified Complaint is attached hereto as Exhibit A.

        3.      NMR’s causes of action in the Pending New York Action are as follows:

                     i. Fraudulent misrepresentation and concealment;
        Case 3:15-cv-00675-JBA Document 1097 Filed 02/05/19 Page 5 of 8



                   ii. Fraudulent inducement;

                  iii. Gross negligence;

                  iv. Negligent misrepresentation;

                   v. Grossly negligent supervision; and

                  vi. General partnership liability.

       4.      On March 14, 2018, a judgment against Ahmed was entered on the issue of

liability as a result of his failing to answer or otherwise respond to NMR’s Complaint. Simply

stated, Ahmed has not participated in any way in the Pending New York Action. NMR has not

taken any action to liquidate or collect its default against Ahmed at this juncture.         NMR,

however, has made the SEC aware of the status of the Pending New York Action and its

expected involvement in the Fair Funds process as a victim of Ahmed’s conduct.

       5.      With NMR’s claims against Ahmed isolated from its remaining claims against

OIP, the Pending New York Action has proceeded with discovery. A trial date of December 2,

2019 has been set by the Court.

       6.      Indeed, the parties have engaged in written discovery, produced thousands of

documents, attended several compliance conferences to resolve discovery disputes, and,

importantly, negotiated a detailed scheduling order, which was approved by the Court. The

parties are currently preparing to commence with depositions.

       7.      NMR became aware of this Court’s Order Appointing Receiver [Doc. No. 1070].

To the extent that this Court’s Order was intended to extend the litigation stay to all litigants in

any case in which Ahmed is a party, and not just to stay such cases against Ahmed only or those

that impact assets of the Receivership estate, NMR seeks to lift the stay for the limited purpose




                                                 2
            Case 3:15-cv-00675-JBA Document 1097 Filed 02/05/19 Page 6 of 8



of allowing the New York litigation to proceed against OIP, which are not defendants in this

instant case.

    II.          ARGUMENT IN SUPPORT OF NMR’S REQUEST FOR LIFT OF LITIGATION STAY

           8.       The “focus” of a receivership is “to safeguard the assets, administer the property

as suitable, and to assist the district court in achieving a final, equitable distribution of the assets

if necessary.” S.E.C. v. Vescor Capital Corp., 599 F.3d 1189, 1194 (10th Cir. 2010) (quoting

Liberte Capital Group, LLC v. Capwill, 462 F.3d 543, 551 (6th Cir. 2006)).

           9.       As these interests are not implicated by NMR’s request here, NMR moves to

utilize the mechanism provided in this Court’s Order by which NMR can seek to lift the

litigation stay in order to pursue its claims against OIP. See Doc. No. 1070, ¶23 (“The parties to

any and all Ancillary Proceedings are enjoined from commencing or continuing any such legal

proceeding, or from taking any action, in connection with any such proceeding, unless leave

from this Court is obtained…”). Indeed, “an appropriate escape valve, which allows potential

litigants to petition the court for permission to sue [e.g., Doc. No. 1070, ¶23], is necessary so that

litigants are not denied a day in court during a lengthy stay.” Vescor Capital Corp., 599 F.3d at

1194.

           10.      In considering a motion to lift a litigation stay in this context, Courts weigh three

factors:

           (1) whether refusing to lift the stay genuinely preserves the status quo or whether
           the moving party will suffer substantial injury if not permitted to proceed; (2) the
           time in the course of the receivership at which the motion for relief from the stay
           is made; and (3) the merit of the moving party's underlying claim.

Carney v. Beracha, 996 F. Supp. 2d 56, 73 (D. Conn. 2014) (citing SEC v. Wencke, 742 F.2d

1230 (9th Cir.1984)).




                                                      3
         Case 3:15-cv-00675-JBA Document 1097 Filed 02/05/19 Page 7 of 8



        11.    Consideration of these factors clearly weighs in favor of granting NMR’s request.

See S.E.C. v. Universal Fin., 760 F.2d 1034, 1038 (9th Cir. 1985) (The Wencke test simply

requires the district court to balance the interests of the Receiver and the moving party.”).

        12.    First, while granting NMR’s request will not affect the status quo of the

receivership, NMR will suffer substantial injury if the Pending New York Action is prohibited

from moving forward. It is undisputed that OIP is not a defendant in the instant case and OIP

does not have any assets frozen under the Receiver’s control. Accordingly, with respect to OIP,

NMR’s claims will not affect the purpose of the receivership.

        13.    As to prejudice, considerable time, effort and expense have clearly been invested

in the Pending New York Action. Should the Pending New York Action be forced to stop in its

tracks, much of the work required to get the litigation into its current advanced posture will be

negated. Moreover, NMR would be “denied [its] day in court during a lengthy stay” (Vescor

Capital Corp., 599 F.3d at 1194) given the currently pending appeal to the Second Circuit.

        14.    Second, the timing of the instant Motion is inconsequential because, again,

NMR’s claims, with respect to OIP, do not seek to disturb the frozen assets under the Receiver’s

control. Accordingly, there is no concern that Receiver would be “forced into court” to defend

or protect the frozen assets. Vescor Capital Corp., 599 F.3d at 1198.

        15.    Third, the merits of NMR’s claims have been substantiated by the fact that they

have survived a motion to dismiss in the pending New York Action. See Wencke, 742 F.2d at

1232 (the court need only “determine whether appellants had a colorable claim”) (emphasis in

original).

        16.    As demonstrated herein, a lift of the litigation stay is appropriate for the limited

purpose of allowing NMR to pursue its claims against OIP in the Pending New York Action.



                                                 4
            Case 3:15-cv-00675-JBA Document 1097 Filed 02/05/19 Page 8 of 8



The Wencke factors heavily weigh in NMR’s favor—especially considering the clear distinction

between NMR’s claims against OIP and the assets controlled by the Receiver.

           17.   Finally, NMR states that it has conferred with the SEC in advance of this Motion,

and the SEC does not oppose the relief sought by NMR. Further, NMR has conferred with

counsel for OIP, who takes no position regarding the Motion.




Dated: February 5, 2019                              Respectfully submitted,


                                                     /s/ Erin Canalia ct30489
                                                     Erin Canalia, Esquire (Fed. Bar # ct30489)
                                                     WOLF, HOROWITZ & ETLINGER, L.L.C.
                                                     750 Main Street
                                                     Suite 606
                                                     Hartford, Connecticut 06103
                                                     Tel: 860-724-6667
                                                     Fax: 860-293-1979
                                                     ecanalia@wolfhorowitz.com
                                                     Counsel for NMR E-tailing, LLC

Of Counsel:

Kevin G. Hroblak, Esquire
Edward M. Buxbaum, Esquire
WHITEFORD, TAYLOR & PRESTON L.L.P.
Seven Saint Paul Street
Suite 1500
Baltimore, Maryland 21202-1636
khroblak@wtplaw.com
ebuxbaum@wtplaw.com
Tel: (410) 347-8700
Fax: (410) 223-4305


10036217




                                                 5
